UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 27, 2010 PremierWest Bancorp (Exact Name of Registrant as specified in its charter) Oregon (State or other jurisdiction of incorporation) 000-50332 (Commission File Number) 93 - 1282171 (IRS Employer Identification No.) 503 Airport Road, Medford, Oregon 97504 Address of Principal Executive Office Registrant's telephone number including area code 541-618-6003 (Former name or former address, if changed since last report) Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Financial Statements and Exhibits. (a) On May 27, 2010, PremierWest Bancorp held its annual meeting of shareholders. (b) The following directors, who constitute the entire Board of Directors of PremierWest Bancorp, were elected at the meeting by the votes indicated: NOMINEE VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES John L. Anhorn - Richard R. Hieb - James M. Ford - John A. Duke - Patrick G. Huycke - Rickar D. Watkins - Brian Pargeter - Dennis N. Hoffbuhr 792,883 - Thomas R. Becker - James L. Patterson - John B. Dickerson 1,391,979 - Georges C. St. Laurent, Jr. - At the annual meeting, shareholders approved each of the following matters (with the votes on each matter as set forth below): MATTER VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES Ratification of auditor appointment - Advisory vote on executive compensation - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 1, 2010 By: PREMIERWEST BANCORP (Registrant) /s/ Michael D. Fowler Michael D. Fowler Executive Vice President and Chief Financial Officer
